Bailey, J. The sole scope and purpose of the petition in this case is to enforce the collection of the taxes assessed and levied upon the property of the firm of Eliel, Danziger & Co. for the year 1880, and previous years. It is clear, then, that it is a case “ relating to revenue,” and consequently, under .motion 88 of the Practice Act, we have no jurisdiction of the ippeal. It is insisted, however, that the rule established by the section above cited, as amended June 2, 1879, is changed so far as appeals from county courts are concerned, by section 12? of the act in relation to county courts, as amended May 30th. 1881. Laws 1881, page 66. On this point we have to say tlial the merest inspection of the section last mentioned is sufficient to show that it has no application to proceedings like this. The classes of cases there enumerated are, proceedings for the confirmation of special assessment, proceedings for the sale of lands for taxes and special assessments, common law and attachment cases, and cases of forcible detainer and forcible entry and detainer. It is suggested, although we are hardly disposed to regard the suggestion as being seriously made, that the present proceeding maybe classed as a common law case, and so brought within the provisions of said section. Common law cases embrace only those actions which are brought under the various forms of action known to the common law, and it is very obvious that a petition for an order of distribution in a proceeding under our statute in relation to insolvent debtors, is not one of them. LTor do we think that it was the intention of the section of the statute here cited, to establish any different rule in relation to jurisdiction of appeals from the county court, from that which prevails in cases of appeals from other courts. The statute must be construed in connection with other statutes in pari materia, and although its language is, that appeals in the classes of cases enumerated may be taken tc the Supreme Court, or Appellate Court, it should not be understood as intending to give suitors an option to appeal to either of these courts, as they may please, but merely, that in each class of cases the appfeal shall go to the court which, under the statutes regulating that subject, has jurisdiction in the particular case. As we have no jurisdiction of -the case, the appeal must be dismissed. Appeal dismissed.